DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. Applicant argues that the applied reference fails to teach the security levels of the instant invention. In response, per applicant’s disclosure and as is well known in the art, “security level” refers to a level a system or application is classified at with particular interest to security. These level can be low, medium or high and this determines how secure the system is. The applied reference discloses a “danger level” of a system or application which consists of critical and low level which determines how secure the system/application is. In Para 42, the applied reference discloses critical and low level designation of the system which determines how much more restriction rules are applied. The danger level disclosed in the prior art is functional and descriptively equal to the claimed security level, and this is well known in the art ad explained above. In light of this explanation, the rejection is maintained as being anticipated by the applied art. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module utilized by” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “module utilized by” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 21 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14, 18-21 and 26-27 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Pavlyushchik (US- 20150047046).
a.	Referring to claims 13 and 20:
	Regarding claims 13 and 20, Pavlyushchik teaches a method for protecting a computer against a cybercriminal threat, a plurality of application programs being installed on the computer, each of said plurality of application programs consisting of a plurality of modules, and different ones of the plurality of application programs and therefore modules being required for different functions of the computer (Para 21 and 30 and 31….. plurality of applications within the computer at least two security levels for the computer, at least one of (i) those functions which must not be deactivated in the event of a relevant cybercriminal threat (See the response to argument with respect to security levels and Para 21 and 42….  not deactivating/restricting a function when a vulnerability is determined based on critical/significant level) and (ii) those functions which are deactivatable in an event of a relevant cybercriminal threat for each of the at least two security levels being defined (See the response to argument with respect to security levels and Para 21 and 42…. deactivation/restricting a function when a vulnerability is determined based on a moderate/low level); identifying, based on information relating to a current cybercriminal threat for at least one affected module of the plurality of modules, affected functions (Para 32…. vulnerability affecting the certain action/modules of the application); selecting, based on the current security level, those functions and modules of the identified functions and modules which are deactivatable (See the response to argument with respect to security levels and Para 21 and 42… restrictable functions based on current severity level); and blocking the selected modules and deactivating affected functions (See the response to argument with respect to security levels and Para 21 and 42…. restricting/blocking the functions).  
a.	Referring to claims 14 and 21:
	Regarding claims 14 and 21, Pavlyushchik teaches the method as claimed in claim 13, wherein the same module is used by at least one of (i) different application programs and (ii) the operating system of the computer, the same module being needed to provide a plurality of functions of the computer (Para 21…. action/module performed by more than one application).  
a.	Referring to claims 18 and 26:
	Regarding claims 18 and 26, Pavlyushchik teaches the method as claimed claim 13, wherein the selected blocked modules are uninstalled, marked as being in quarantine or are 
a.	Referring to claims 19 and 27:
	Regarding claims 19 and 27, Pavlyushchik teaches the method as claimed in claim 13, wherein the computer comprises an industrial automation component and the plurality of modules comprise at least one of (i) dynamic link libraries and (ii) other executable program code (Para 20, 21, 54 and 55…. automated component and modules comprising executable code).  
Allowable Subject Matter
Claims 15-17 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497